DETAILED ACTION
This action is responsive to the amendment filed on 4/27/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar (US 20160019111 A1, hereinafter Kochar) in view of Matsunaga et al. (US 20130254463 A1, hereinafter Matsunaga or Matsu) in view of Kushida et al. (US 7398439 B2, hereinafter Kushida) 
As per claim 1. Kochar teaches:
A system, comprising: a memory component having a block of memory cells designated as a bad block; [Kochar teaches a system comprising factory-marked bad block (para. 60, lines 1-9), also teaches memory comprising memory cells (para 17, lines 1-6)] and a processing device, included in the memory component, to: [Kochar teaches a processor that is a part of the memory system (see fig. 1) and responsible for executing instructions (para. 68, lines 10-15)] identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in the bad block, the page of memory cells as a functional page of memory cells in the bad block; [Kochar teaches, using a pool of blocks which includes factory-marked bad blocks (para. 61, lines 1-3), to iterate through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] and program system data to the identified functional page of memory cells in the bad block. [Kochar teaches identifying portions of a bad block as functional (para. 53, lines 1-7; also see fig. 4; also see para. 35; para. 65, lines 1-16 teaching using, for storage, partial bad blocks containing portions that resulted in error as well as portions that resulted in no error.)]
Kochar does not explicitly disclose, but Matsu discloses:
and program system data to the identified functional page of memory cells in the bad block. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)]
Kochar and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar and Matsu, to modify the disclosures by Kochar to include disclosures by Matsu since both Kochar and Matsu teach bad block management. Therefore, it would be applying a known technique (writing system data to a bad block) to a known device (a memory component for identifying functional pages in a bad block) ready for improvement to yield predictable results (a memory component for identifying functional pages in a bad block and writing system data to the bad block in order to provide improved data integrity for data of particular significance). MPEP 2143
Kochar in view of Matsu does not explicitly disclose, but Kushida discloses:
identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in the bad block, the page of memory cells as a functional page of memory cells in the bad block; [Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24); Kushida teaches detecting defective bits at specific addresses with the placeholder data, where the addresses without detected defects would be identified as functional addresses (col. 2, lines 50-54; col. 3, lines 19-24; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu with Kushida’s disclosures directed towards a device utilizing of placeholder data for error testing. Doing so would allow for more efficient testing by reducing the time required for memory tests (col. 7, lines 36-38).

As per claim 2, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 1 as shown above and further discloses:
wherein the processing device is to sense the system data programmed to the identified functional page of memory cells in the bad block. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)]; Matsu also teaches performing reading and verification operation on the pages written to (para. 100, lines 19-22), which corresponds to ‘sensing.’]
Kochar, Matsu, and Kushida are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include additional disclosures by Matsu since both Kochar in view of Matsu in view of Kushida and Matsu bad block management. Therefore, it would be applying a known technique (providing a verification operation on pages written to) to a known device (a memory component for writing system data to functional pages of bad block) ready for improvement to yield predictable results (a memory component for writing system data to functional pages of bad block and sensing the system data in a test in order to ensure data integrity of data of particular significance). MPEP 2143

As per claim 3, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 1 as shown above and further teaches:
wherein the processing device is to identify the page of memory cells as the functional page of memory cells in the bad block by: [Kochar teaches, in factory-marked bad blocks (para. 60, lines 1-9) in memory comprising cells (para 17, lines 1-6), testing the pages of the blocks to determine whether the pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] programming the placeholder data to the page of memory cells; [Kochar teaches copying data to the block(s) for testing (para. 35, lines 1-10); Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24)]; sensing the placeholder data; [Kushida teaches reading the data from a selected target test address within the data memory. (col. 3, lines 25-27)]; performing the error detection operation on the sensed placeholder data to determine whether there are any errors in the sensed placeholder data; [Kushida teaches using the data read from the target test address to perform a test (col. 3, lines 27-29), where the test involves checking for error bits (col. 3, lines 5-9)]; and identifying the page of memory cells as the functional page of memory cells responsive to the error detection operation determining there are no errors in the sensed placeholder data. [Kochar teaches iterating through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 52, lines 1-4; para. 53, lines 1-7; also see fig. 4), where a page tested to provide no ECC error corresponds to identification of a functional page; Kushida teaches detecting defective bits at specific addresses, where the addresses without detected defects would be identified as functional pages (col. 2, lines 50-54; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
	
As per claim 4, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 3 as shown above and further discloses:
wherein the processing device is to identify the page of memory cell as the functional page of memory cells in the bad block by: [Kochar teaches, in factory-marked bad blocks (para. 60, lines 1-9) in memory comprising cells (para 17, lines 1-6), testing the pages of the blocks to determine whether the pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] programming additional placeholder data to the page of memory cells in the bad block, wherein the additional placeholder data is opposite the placeholder data; [Kochar teaches copying data to the block(s) for testing (para. 35, lines 1-10); Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24); Kushida teaches writing to the test target address, a data that is inverted from the data that was previously written in that address. (col. 3, lines 30-36)] sensing the additional placeholder data; [Kushida teaches reading and testing the inverted data written to the address (col. 3, lines 37-41)] performing an additional error detection operation on the sensed additional placeholder data to determine whether there are any errors in the sensed additional placeholder data; and [Kushida teaches using the data read from the target test address to perform a test (col. 3, lines 27-29), where the test involves checking for error bits (col. 3, lines 5-9); Kushida teaches reading and testing the inverted data written to the address (col. 3, lines 37-41), where the test involves checking for error bits (col. 3, lines 5-9)] identifying the page of memory cells as the functional page of memory cells responsive to the additional error detection operation determining there are no errors in the sensed additional placeholder data. [Kochar teaches iterating through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 52, lines 1-4; para. 53, lines 1-7; also see fig. 4), where a page tested to provide no ECC error corresponds to identification of a functional page; Kushida teaches detecting defective bits at specific addresses, where the addresses without detected defects would be identified as functional pages (col. 2, lines 50-54; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
Kochar in view of Matsu and Kushida and Kushida are analogous to the claimed invention because they are in the same field of endeavor involving bad block management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu and Kushida and Kushida, to modify the disclosures by Kochar in view of Matsu and Kushida to include the additional disclosures by Kushida since both Kochar in view of Matsu and Kushida and Kushida teach bad block testing. Therefore, it would be applying a known technique (performing additional memory tests using inverted data from the previous iteration) to a known device (a memory component using placeholder data in bad blocks for testing the pages s) ready for improvement to yield predictable results (a memory component using placeholder data in bad blocks for testing the pages and also uses inverted versions of the placeholder data for subsequent testing). MPEP 2143

As per claim 5, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 1 as shown above and further discloses:
wherein the processing device is to: identify a number of additional functional pages of memory cells in the bad block; and program the system data to the identified additional functional pages of memory cells in the bad block. [Kochar teaches iterating through the pages in a block while testing for ECC errors (para. 53, lines 1-7; also see fig. 4), where a page tested to provide no ECC error corresponds to identification of a functional page, and the pages iterated through correspond to the number of additional pages; Matsu similarly teaches iterating through pages in the block to locate empty pages (para. 102, lines 6-9; also see on fig. 16 step 79) and also teaches writing system data to the pages iterated through (para. 100, lines 15-19; para. 102, lines 6-9; also see on fig. 16 step 79)]

As per claim 6, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 1 as shown above and further discloses:
wherein the processing device is to incorporate error correction code in the system data programmed to the identified functional page of memory cells in the bad block. [Kochar teaches, in factory-marked bad blocks (para. 60, lines 1-9) in memory comprising cells (para 17, lines 1-6), testing the pages of the blocks to determine whether the pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page; Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19); the alternative embodiment of Matsu teaches using an error correction code to determine the validity of system data written. (para. 82, lines 7-21)]
Kochar in view of Matsu in view of Kushida and the embodiment of Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida and Matsu’s embodiments, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include disclosures by Matsu’s alternative embodiment since they both teach bad block management. Therefore, it would be applying a known technique (incorporating error correction code to system data programmed in order to verify the integrity of the data written) to a known device (a memory component for identifying usable pages in a bad block and writing system data to the pages) ready for improvement to yield predictable results (a memory component for identifying usable pages in a bad block and writing system data to the pages while incorporating error correction code to the system data in order to verify the integrity of the data written). MPEP 2143

As per claim 7, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 1 as shown above and further discloses:
the memory component includes an additional block of memory cells designated as an additional bad block; [Kochar teaches using a pool of blocks which includes factory-marked bad blocks (para. 61, lines 1-3), where the pool can include a plurality of bad blocks.] and the processing device is to: identify a functional page of memory cells in the additional bad block; [Kochar teaches that the error-checking process may involve multiple blocks: Kochar teaches that a data is copied to the block(s) for testing (para. 35, lines 1-10) and that multiple blocks may receive the copied data (para. 41, lines 5-7). Kochar also shows an iterative process where the error-checking process may select a new block after checking the current block (para. 54, lines 1-8; also see fig. 4, #318)] and program the system data to the identified functional page of memory cells in the additional bad block. [Matsu teaches programming of system data (para. 44, lines 1-3) in an iterative loop, where the loop involving the writing of system data also involves acquiring additional bad block and also writing to the additional bad block (para. 100, lines 11-19)]
Kochar in view of Matsu in view of Kushida and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida and Matsu, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include disclosures by Matsu since they both teach bad block management. Therefore, it would be applying a known technique (iterating through different blocks when writing system data) to a known device (a memory component for identifying usable pages in multiple bad blocks in a sequence and writing system data to the pages in a bad block) ready for improvement to yield predictable results (a memory component for identifying usable pages in multiple bad blocks in a sequence and writing system data to the pages in the multiple bad blocks in order to provide uniformity of operations in multiple bad blocks being managed). MPEP 2143

As per claim 8, Kochar teaches:
A method, comprising: identifying, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in a memory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [Kochar teaches a system comprising factory-marked bad block (para. 60, lines 1-9), also teaches memory comprising memory cells (para 17, lines 1-6); Kochar teaches, using a pool of blocks which includes the factory-marked bad blocks (para. 61, lines 1-3), to iterate through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] storing system data in the identified functional page of memory cells in the bad block; [Kochar teaches identifying portions of a bad block as functional (para. 53, lines 1-7; also see fig. 4; also see para. 35; para. 65, lines 1-16 teaching using, for storage, partial bad blocks containing portions that resulted in error as well as portions that resulted in no error.)] locating, in the bad block, the identified functional page of memory cells having the system data stored therein; and sensing the system data stored in the located page of memory cells. [Kochar teaches identifying portions of a bad block as functional (para. 53, lines 1-7; also see fig. 4; also see para. 35; para. 65, lines 1-16 teaching using, for storage, partial bad blocks containing portions that resulted in error as well as portions that resulted in no error.)] 
Kochar does not explicitly disclose, but Matsu discloses:
storing system data in the identified functional page of memory cells in the bad block; [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)] locating, in the bad block, the identified functional page of memory cells having the system data stored therein; and sensing the system data stored in the located page of memory cells. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)]; Matsu also teaches performing reading and verification operation (sensing) on the pages written to (para. 100, lines 19-22), where re-referencing of the page after the writing operation to perform the subsequent verification operation constitutes ‘locating.’]
Kochar and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar and Matsu, to modify the disclosures by Kochar to include disclosures by Matsu since both Kochar and Matsu teach bad block management. Therefore, it would be applying a known technique (writing system data to a bad block and performing verification operation on the pages written to) to a known device (a memory component for identifying functional pages in a bad block) ready for improvement to yield predictable results (a memory component for identifying functional pages in a bad block and performing writes and verifications of system data to the bad block in order to provide improved data integrity for data of particular significance). MPEP 2143
Kochar in view of Matsu does not explicitly disclose, but Kushida discloses:
A method, comprising: identifying, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in a memory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24); Kushida teaches detecting defective bits at specific addresses with the placeholder data, where the addresses without detected defects would be identified as functional addresses (col. 2, lines 50-54; col. 3, lines 19-24; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu with Kushida’s disclosures directed towards the a device utilizing of placeholder data for error testing. Doing so would allow for more efficient testing by reducing the time required for memory tests (col. 7, lines 36-38).

As per claim 9, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 8 as shown above and further discloses:
wherein locating the identified functional page of memory cells having the system data stored therein comprises scanning the bad block for a signature associated with the system data. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)]; Matsu also teaches performing reading and verification operation (sensing) on the pages written to (para. 100, lines 19-22); Kochar teaches scanning a block for a signature associated with a particular type of data, where Kochar’s teaching of iterating through the pages in the block for ECC errors corresponds to scanning for a signature associated with a particular type of data. (para. 53, lines 1-7; also see fig. 4)]

As per claim 10, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 9 as shown above and further discloses:
wherein scanning the bad block for the signature associated with the system data comprises scanning each respective page of memory cells in the bad block for the signature [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)]; Matsu also teaches performing reading and verification operation (sensing) on the pages written to (para. 100, lines 19-22); Kochar teaches scanning a block for a signature associated with a particular type of data, where Kochar’s teaching of iterating through the pages in the block for ECC errors corresponds to scanning for a signature associated with a particular type of data. (para. 53, lines 1-7; also see fig. 4)] until a particular number of pages having the signature have been located. [Where Kochar checks each respective page when iterating through the block for ECC errors (para. 53, lines 1-7; also see fig. 4), and where the iteration loop ends when a particular number of pages with ECC errors have been identified. (para. 54, lines 1-8; also see fig. 4, #412)]

As per claim 11, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 8 as shown above and further teaches:
wherein the method further comprises performing an error correction code on the sensed system data. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19); an alternative embodiment of Matsu teaches reading a system data and using an error correction code to determine the validity of system data. (para. 82, lines 7-21)]
Kochar in view of Matsu in view of Kushida and the embodiment of Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida and Matsu’s embodiments, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include disclosures by Matsu’s alternative embodiment since they both teach bad block management. Therefore, it would be applying a known technique (incorporating error correction code to system data programmed in order to verify the integrity of the data written) to a known device (a memory component for identifying usable pages in a bad block and writing system data to the pages) ready for improvement to yield predictable results (a memory component for identifying usable pages in a bad block and writing system data to the pages while incorporating error correction code to the system data in order to verify the integrity of the data written). MPEP 2143

As per claim 12, Kochar in view of Matsu in view of Kushida teaches all the limitations of clai 8 as shown above and further discloses:
wherein the method further comprises: locating, in the bad block, a number of additional pages of memory cells having the system data stored therein; [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to pages in a bad block (para. 100, lines 15-19), and Matsu also teaches performing reading and verification operation on the pages written to (para. 100, lines 19-22), where re-referencing of the page after the writing operation to perform the subsequent verification operation constitutes ‘locating.’ Matsu also teaches iterating through the pages in the block to locate additional empty pages (para. 102, lines 6-9; also see on fig. 16 step 79)] and sensing the system data stored in the located number of additional pages of memory cells. [Matsu teaches reading and verifying the system data programmed into the page (para. 100, lines 19-22), and Matsu teaches iterating through the empty pages in a bad block for writing system data and subsequently reading and verifying the data, where this process is repeated for each additional page (para. 100, lines 3-21; para. 102, lines 6-9 also see fig. 16), and each page written to will subsequently be re-referenced (located) for then read (sensed) for the verification process]
Kochar in view of Matsu in view of Kushida and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida and Matsu, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include disclosures by Matsu since they both teach bad block management. Therefore, it would be applying a known technique (iterating through different pages in a block when writing and verifying system data) to a known device (a memory component for identifying usable pages in bad blocks and writing system data to the pages in the bad blocks) ready for improvement to yield predictable results (a memory component for identifying usable pages in a bad block and iterating through different pages in the block when writing and verifying system data in order to provide uniformity of operations in multiple bad blocks being managed). MPEP 2143

As per claim 13, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 8 as shown above and further teaches:
wherein the method further comprises: locating, in an additional block of memory cells in the memory component designated as an additional bad block, a page of memory cells having the system data stored therein; [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to pages in a bad block (para. 100, lines 15-19), and Matsu also teaches performing reading and verification operation on the pages written to (para. 100, lines 19-22), where re-referencing of the page after the writing operation to perform the subsequent verification operation constitutes ‘locating.’ Matsu teaches, when all of the pages in the bad block have been iterated through, selecting at least another second bad block and iterating through the second bad block while writing system data and performing the read/verification process on the pages of the second bad block (para. 100, lines 3-21; para. 100, lines 11-14; also see fig. 16)]; and sensing the system data stored in the located page of memory cells in the additional bad block. [Matsu teaches reading and verifying the system data programmed into the page (para. 100, lines 19-22). Matsu also teaches, when all of the pages in the bad block have been iterated through, selecting at least another second bad block and iterating through the second bad block while writing system data and performing the read/verification process on the pages of the second bad block (para. 100, lines 3-21; para. 100, lines 11-14; also see fig. 16)]
Kochar in view of Matsu in view of Kushida and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida and Matsu, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include disclosures by Matsu since they both teach bad block management. Therefore, it would be applying a known technique (iterating through different blocks when writing and verifying system data) to a known device (a memory component for identifying usable pages in bad blocks and writing system data to the pages in a bad block) ready for improvement to yield predictable results (a memory component for identifying usable pages in multiple bad blocks and writing and verifying system data to the pages in the multiple bad blocks in sequence in order to provide uniformity of operations in multiple bad blocks being managed). MPEP 2143

As per claim 14, Kochar discloses:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: [Kochar teaches a processor that is a part of the memory system (see fig. 1) and responsible for executing instructions (para. 68, lines 10-15)] identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in a memory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [Kochar teaches a system comprising factory-marked bad block (para. 60, lines 1-9), also teaches memory comprising memory cells (para 17, lines 1-6); Kochar teaches, using a pool of blocks which includes the factory-marked bad blocks (para. 61, lines 1-3), to iterate through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] program system data to the identified functional page of memory cells in the bad block; [Kochar teaches identifying portions of a bad block as functional (para. 53, lines 1-7; also see fig. 4; also see para. 35; para. 65, lines 1-16 teaching using, for storage, partial bad blocks containing portions that resulted in error as well as portions that resulted in no error.)] locate the identified functional page of memory cells in the bad block to which the system data has been programmed; and sense the system data upon locating the identified functional page of memory cells in the bad block. [Kochar teaches identifying portions of a bad block as functional (para. 53, lines 1-7; also see fig. 4; also see para. 35; para. 65, lines 1-16 teaching using, for storage, partial bad blocks containing portions that resulted in error as well as portions that resulted in no error.)]
Kochar does not explicitly disclose, but Matsu discloses:
program system data to the identified functional page of memory cells in the bad block; [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19)] locate the identified functional page of memory cells in the bad block to which the system data has been programmed; and sense the system data upon locating the identified functional page of memory cells in the bad block. [Matsu teaches writing address management table data, which is considered system data (para 44, lines 1-3), to the empty pages in a bad block (para. 100, lines 15-19); Matsu also teaches performing reading and verification operation (sensing) on the pages written to (para. 100, lines 19-22), where re-referencing of the page after the writing operation to perform the subsequent verification operation constitutes ‘locating.’]
Kochar and Matsu are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar and Matsu, to modify the disclosures by Kochar to include disclosures by Matsu since both Kochar and Matsu teach bad block management. Therefore, it would be applying a known technique (writing system data to a bad block and performing verification operation on the pages written to) to a known device (a memory component for identifying functional pages in a bad block) ready for improvement to yield predictable results (a memory component for identifying functional pages in a bad block and performing writes and verifications of system data to the bad block in order to provide improved data integrity for data of particular significance). MPEP 2143
Kochar in view of Matsu does not explicitly disclose, but Kushida discloses:
identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in a memory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24); Kushida teaches detecting defective bits at specific addresses with the placeholder data, where the addresses without detected defects would be identified as functional addresses (col. 2, lines 50-54; col. 3, lines 19-24; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu with Kushida’s disclosures directed towards the a device utilizing of placeholder data for error testing. Doing so would allow for more efficient testing by reducing the time required for memory tests (col. 7, lines 36-38).

As per claim 15, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 14 as shown above and further discloses:
wherein the block of memory cells is designated as a bad block during manufacture of the memory sub-system. [Kochar teaches blocks marked as bad blocks in factory (Para. 4, lines 1-7; para 60, lines 1-4)]

As per claim 17, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 14 as shown above and further discloses:
wherein the instructions are further executable to cause the processing device to program user data to additional blocks of memory cells in the memory component. [Matsu teaches storing user data to certain blocks of the memory system: “[0069] The user data storage area 18 is an area in which data (user data) that is the writing data requested from the host device 200 is stored.”]
Kochar, Matsu, and Kushida are analogous to the claimed invention because they are in the same field of endeavor involving bad memory management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu in view of Kushida, to modify the disclosures by Kochar in view of Matsu in view of Kushida to include additional disclosures by Matsu since both Kochar in view of Matsu in view of Kushida and Matsu bad block management. Therefore, it would be applying a known technique (program user data to memory blocks in a user data storage area) to a known device (a memory component for testing bad blocks) ready for improvement to yield predictable results (a memory component for testing bad blocks while storing user data in a specific user data storage area in order to provide modularity of operations by separating blocks used for testing from storage). MPEP 2143

As per claim 18, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 14 as shown above and further discloses:
wherein the instructions are executable to cause the processing device to identify the page of memory cells as the functional page of memory cells in the bad block by: [Kochar teaches, in factory-marked bad blocks (para. 60, lines 1-9) in memory comprising cells (para 17, lines 1-6), testing the pages of the blocks to determine whether the pages result in an ECC error or not (para. 53, lines 1-7; also see fig. 4; also see para. 35, lines 1-14 indicating the test is performed on data in the block), where a page testing to provide no ECC error corresponds to identification of a functional page.] programming the placeholder data to each respective page of memory cells in the bad block; [Kochar teaches using a pool of blocks which includes factory-marked bad blocks (para. 61, lines 1-3), and also teaches copying data to the block(s) for testing (para. 35, lines 1-10), where the copying of the data to the block would necessarily program data to each respective page of the block; Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24)] sensing the placeholder data programmed to each respective page; [Kochar teaches ‘sensing’ a data written to a page when reading the data to check for an ECC error (para. 52, lines 1-4; para. 53, lines 1-5) and also teaches checking each page in the block (para. 52, lines 1-4; para. 53, lines 1-9; also see fig. 4). Kushida also teaches reading the data from a selected test target address within the data memory. (col. 3, lines 25-27) and repeating the operations while changing the test target addresses (col. 3, lines 40-41)] performing the error detection operation on the sensed placeholder data programmed to each respective page to determine whether there are any errors in the sensed placeholder data programmed to that respective page; and [Kochar teaches performing an error detection operation on the sensed data to determine whether there are any errors (para. 53, lines 1-5) and also teaches checking each page in the block (para. 52, lines 1-4; para. 53, lines 1-9; also see fig. 4). Kushida also teaches using the data read from the target test address to perform a test (col. 3, lines 27-29), where the test involves checking for error bits (col. 3, lines 5-9) and repeating the operations while changing the test target addresses (col. 3, lines 40-41)] identifying each respective page of memory cells as the functional page of memory cells responsive to the error detection operation determining there are no errors in the sensed placeholder data programmed to that respective page. [Kochar teaches iterating through the pages of the blocks to determine whether the iterated pages result in an ECC error or not (para. 52, lines 1-4; para. 53, lines 1-7; also see fig. 4), where a page tested to provide no ECC error corresponds to identification of a functional page. Kushida also teaches detecting defective bits at specific addresses, where the addresses without detected defects would be identified as functional pages (col. 2, lines 50-54; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)]
Kochar in view of Matsu and Kushida and Kushida are analogous to the claimed invention because they are in the same field of endeavor involving bad block management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kochar in view of Matsu and Kushida and Kushida, to modify the disclosures by Kochar in view of Matsu and Kushida to include the additional disclosures by Kushida since both Kochar in view of Matsu and Kushida and Kushida teach bad block testing. Therefore, it would be applying a known technique (repeatedly testing placeholder data in different addresses while changing the test target addresses) to a known device (a memory component using placeholder data in bad blocks and iteratively testing each page in the block) ready for improvement to yield predictable results (a memory component using placeholder data in bad blocks and iteratively testing placeholder data in each address in order to ensure a complete testing of each block containing the tested pages). MPEP 2143

As per claim 20, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 18 as shown above and further discloses:
wherein the instructions are executable to: identify each respective page of memory cells as a non-functional page of memory cells responsive to the error detection operation determining there is an error in the sensed placeholder data programmed to that respective page; [Kochar teaches iterating through the pages of a block for ECC errors (para. 53, lines 1-7; also see fig. 4), where a page being tested to contain an error corresponds to identifying a non-functional cell)] and program the placeholder data, sense the placeholder data, perform the error detection operation, and identify each respective page of memory cells as a functional page [Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24), reading the data from a selected test target address within the data memory (col. 3, lines 25-27) and repeating the operations while changing the test target addresses (col. 3, lines 40-41), where Kushida also teaches detecting defective bits at specific addresses, where the addresses without detected defects would be identified as functional pages (col. 2, lines 50-54; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)] until a particular number of pages have been identified as non-functional. [Kochar teaches iterating through the block for ECC errors (para. 52, lines 1-4; para. 53, lines 1-7; also see fig. 4), and where the iteration loop ends when a particular number of pages with ECC errors have been identified. (para. 54, lines 1-8; also see fig. 4, #412)]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kochar in view of Matsu in view of Kushida in view of Kotary et al. (US 20160378976 A1, hereinafter Kotary)
As per claim 16, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 14 as shown above. Kochar in view of Matsu in view of Kushida does not explicitly disclose, but Kotary discloses::
wherein the system data comprises manufacturing data associated with the memory sub- system. [Kotary teaches factory data associated with the memory system (para. 11, lines 1-12) being stored in memory (para. 21, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu in view of Kushida with Kotary’s disclosures directed towards programing of factory data associated with the memory system. Doing so would allow for a better tracking data that may be of importance to the operation of the system by avoiding situations that may cause such data to be lost or rendered untrustworthy (para. 2, lines 1-5, 15-20).
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kochar in view of Matsu in view of Kushida in view of Peddle (US 10204040 B2, hereinafter Peddle)
As per claim 19, Kochar in view of Matsu in view of Kushida teaches all the limitations of claim 18 as shown above and further discloses:
wherein the instructions are executable to cause the processing device to program the placeholder data, sense the placeholder data, perform the error detection operation, and identify each respective page of memory cells as the functional page [Kushida teaches writing ‘background data,’ which corresponds to the claim’s placeholder data, in all the addresses in data memory, which includes a target test address to be later selected. (col 3, lines 19-24), reading the data from a selected test target address within the data memory (col. 3, lines 25-27) and repeating the operations while changing the test target addresses (col. 3, lines 40-41), where Kushida also teaches detecting defective bits at specific addresses, where the addresses without detected defects would be identified as functional pages (col. 2, lines 50-54; col. 3 line 61 – col. 4 line. 16; also see figs. 2A-2C)] until a particular number of pages have been identified as functional. [Kochar teaches checking each respective pages in a block when iterating through the block for ECC errors (para. 53, lines 1-7; also see fig. 4), and where the iteration loop ends when a particular number of pages with ECC errors have been identified. (para. 54, lines 1-8; also see fig. 4, #412). However, Kochar’s embodiment does not involve tracking the specific number of functional pages and using the number as a condition.] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu in view of Kushida with additional disclosures by Kochar directed towards tracking the number of a particular type of pages identified. Doing so would allow for a better utilization of partial bad blocks by avoiding unnecessarily limiting the product life of the solid state memory (para. 14, lines 6-8).
Kochar in view of Matsu in view of Kushida does not explicitly disclose, but Peddle discloses:
until a particular number of pages have been identified as functional. [Paddles teaches tracking the number of good pages in blocks and using the number as condition for sorting the blocks. (col. 8, lines 49-58)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kochar in view of Matsu in view of Kushida with Peddle’s disclosures directed towards counting the number of good pages in a block as a condition. Doing so would allow for an improved memory administration by significantly increase the data transfer rates (col. 3, lines 31-34).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Byun (US 20210072896 A1, hereinafter Byun) teaches performing a test operation of programming/reading dummy data in each of the pages in a bad block and determining a page as a programmable/readable page depending on the number of errors as a result of the test operation. (para. 11, lines 1-7)

Response to Arguments
The objections pertaining to claims 14 and 20 are withdrawn following the amendment by the Applicant.
On pages 7-9 of the arguments, the Applicant argues:
Independent claim 1, as amended, recites: a memory component having a block of memory cells designated as a bad block; and a processing device, included in the memory component, to: identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in the bad block, the page of memory cells as a functional page of memory cells in the bad block; and program system data to the identified functional page of memory cells in the bad block. Further, independent claim 8, as amended, recites: identifying, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in amemory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [and] storing system data in the identified functional page of memory cells in the bad block; 
Further, independent claim 14, as amended, recites: identify, based on a result of an error detection operation performed on placeholder data programmed to a page of memory cells in a block of memory cells in amemory component of a memory sub-system designated as a bad block, the page of memory cells as a functional page of memory cells; [and] program system data to the identified functional page of memory cells in the bad block;
Support for the amendments can be found in Applicant’s specification as originally filed at, for example, paragraphs 0030, 0043, and 0045-0050, and Figure 3.
Applicant respectfully submits that the Matsunaga reference does not teach each and every element and limitation of independent claims 1, 8, and 14, as amended. For example, the Matsunaga reference does not teach identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming or storing system data to the identified functional page of memory cells in the bad block, as presently recited in independent claims 1, 8, and 14.
For example, the Matsunaga reference appears to teach a solid state drive (SSD) that includes a central processing unit (CPU) and a memory cell array. (Paragraphs 0027 and 0031; Figure 1). The Matsunaga reference appears to teach that the CPU can include a migration and loading unit, and that the memory cell array can include a bad block pool and an address management table. (Paragraphs 0068, 0071, and 0077; Figures 8 and 9). The Matsunaga reference appears to teach that the migration and loading unit can determine whether an empty page is present in a bad block of the bad block pool. (Paragraph 0100; Figure 16). The Matsunaga reference appears to teach that if it is determined that an empty page is present in the back block, the migration and loading unit can write data from the address management table into the empty page of the bad block. (Paragraph 0100; Figure 16).
Hence, the Matsunaga reference appears to teach that the migration and loading unit identifies a page in the bad block as empty, and then writes data from the address management table into the identified empty page of the bad block. However, the Matsunaga reference does not teach that the migration and loading unit identifies the page in the bad block as empty based on a result of an error detection operation performed on placeholder data programmed to that page. Rather, the Matsunaga reference appears to teach that a page in the bad block is identified as empty if a writing operation has not been tried on that page. (Paragraph 0100). Hence, the Matsunaga reference appears to teach that the migration and loading unit identifies the page in the bad block as empty based on whether a writing operation has been tried on that page.
Applicant notes that the Matsunaga reference appears to teach that the migration and loading unit can perform a verification operation on the data from the address and management table that has been written to the identified empty page of the bad block. (Paragraph 0100; Figure 16). However, the Matsunaga reference does not teach that a result of the verification operation is used to identify that page as an empty page. For instance, the Matsunaga reference appears to teach that the migration and loading unit performs the verification operation only after the page has already been identified as empty. (Paragraph 0100; Figure 16).
Hence, the Matsunaga reference does not teach identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming or storing system data to the identified functional page of memory cells in the bad block, as presently recited in independent claims 1, 8, and 14.
As such, Applicant respectfully submits that the Matsunaga reference does not teach each and every element and limitation of independent claims 1, 8, and 14, as amended. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 102 rejection of independent claims 1, 8, and 14, as well as those claims that depend therefrom.
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the amendment rejections above by Kochar in view of Matsunaga in view of Kushida pertaining to the amended claims 1, 8, and 14.
On pages 9-12, the Applicant argues:
Claims 3, 4, and 18 were rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463) in view of Kushida (U.S. Patent No. 7,398,439). Applicant respectfully traverses the rejection as follows.
Claims 3 and 4 depend from independent claim 1, and claim 18 depends from independent claim 14. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga reference does not teach or suggest each and every element and limitation of independent claims 1 and 14, as amended.
From Applicant’s review, the Kushida reference does not cure the deficiencies of the Matsunaga reference. That is, the Kushida reference, alone or in combination with the Matsunaga reference, does not teach or suggest identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming system data to the identified functional page of memory cells in the bad block, as presently recited in independent claims 1 and 14.
As such, Applicant respectfully submits that the Matsunaga and Kushida references, alone or in combination, do not teach or suggest each and every element and limitation of dependent claims 3, 4, and 18. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claims 3, 4, and 18.
Claims 6 and 11 were rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463). Applicant respectfully traverses the rejection as follows.
Claim 6 depends from independent claim 1, and claim 11 depends from independent claim 8. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga reference does not teach or suggest each and every element and limitation of independent claims 1 and 8, as amended.
As such, Applicant respectfully submits that the Matsunaga reference does not teach or suggest each and every element and limitation of dependent claims 6 and 11. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claims 6 and 11.

Claims 9, 10 and 15 were rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463) in view of Kochar (U.S. Publication No. 2016/0019111). Applicant respectfully traverses the rejection as follows.
Claims 9 and 10 depend from independent claim 8, and claim 15 depends from independent claim 14. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga reference does not teach or suggest each and every element and limitation of independent claims 8 and 14, as amended.
From Applicant’s review, the Kochar reference does not cure the deficiencies of the Matsunaga reference. That is, the Kochar reference, alone or in combination with the Matsunaga reference, does not teach or suggest identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming or storing system data to the identified functional page of memory cells in the bad block, as presently recited in independent claims 8 and 14.
As such, Applicant respectfully submits that the Matsunaga and Kochar references, alone or in combination, do not teach or suggest each and every element and limitation of dependent claims 9, 10, and 15. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claims 9, 10, and 15.
Claim 16 was rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463) in view of Kotary (U.S. Publication No. 2016/0378976). Applicant respectfully traverses the rejection as follows.
Claim 16 depends from independent claim 14. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga reference does not teach or suggest each and every element and limitation of independent claim 14, as amended.
From Applicant’s review, the Kotary reference does not cure the deficiencies of the Matsunaga reference. That is, the Kotary reference, alone or in combination with the Matsunaga reference, does not teach or suggest identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming system data to the identified functional page of memory cells in the bad block, as presently recited in independent claim 14.
As such, Applicant respectfully submits that the Matsunaga and Kotary references, alone or in combination, do not teach or suggest each and every element and limitation of dependent claim 16. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claim 16.
As per the arguments directed towards claims with dependency on the independent claims, please see the response and the rejections above pertaining to the independent claims 1, 8, and 14.
On pages 12-13 of the arguments, the Applicant argues:
Claim 19 was rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463), Kushida (U.S. Patent No. 7,398,439), Kochar (U.S. Publication No. 2016/0019111), and Peddle (U.S. Patent No. 10,204,040). Applicant respectfully traverses the rejection as follows.
Claim 19 depends from independent claim 14. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga, Kushida, and Kochar references, alone or in combination, do not teach or suggest each and every element and limitation of independent claim 14, as amended.
From Applicant’s review, the Peddle reference does not cure the deficiencies of the Matsunaga reference. That is, the Peddle reference, alone or in combination with the Matsunaga, Kushida, and Kochar references, does not teach or suggest identifying a page of memory cells in in bad block of memory cells as a functional page of memory cells based on a result of an error detection operation performed on placeholder data programmed to that page of memory cells, and programming system data to the identified functional page of memory cells in the bad block, as presently recited in independent claim 14.
As such, Applicant respectfully submits that the Matsunaga, Kushida, Kochar, and Peddle references, alone or in combination, do not teach or suggest each and every element and limitation of dependent claim 19. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claim 19.
Claim 20 was rejected under 35 USC § 103 as being unpatentable over Matsunaga (U.S. Publication No. 2013/0254463), Kushida (U.S. Patent No. 7,398,439) and Kochar (U.S. Publication No. 2016/0019111).
Claim 20 depends from independent claim 14. For at least the reasons stated above, Applicant respectfully submits that the Matsunaga, Kushida, and Kochar references, alone or in combination, do not teach or suggest each and every element and limitation of independent claim 14.
As such, Applicant respectfully submits that the Matsunaga, Kushida, and Kochar references, alone or in combination, do not teach or suggest each and every element and limitation of dependent claim 20. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of dependent claim 20.
As per the argument that the combination of the references including Matsunaga, Kushida, and Kochar fail to disclose the limitations of amended claims 14 and 20 alone or in combination, the Examiner respectfully disagrees. Please see the rejections and the responses above pertaining to the amended claims 14 and 20 by Kochar in view of Matsunaga in view of Kushida.
As per the arguments directed towards claim 20 with dependency on the independent claim 14, please see the responses and rejection above pertaining to amended claim 14 by Kochar in view of Matsunaga in view of Kushida, as well as the rejection pertaining to claim 20 by Kochar in view of Matsunaga in view of Kushida. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-5:30 and Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135